Citation Nr: 1439039	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-09 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a chronic headache disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Counsel




INTRODUCTION

The Veteran served on active duty from January 1993 to September 2000.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the RO. 

It was most recently remanded by the Board in April 2014.  Unfortunately, the case must once again be remanded.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

A Veteran has the right to VA's compliance with the instructions set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This case was remanded in November 2013 because a VA examiner did not appear to have considered the Veteran's lay statements about his headaches.  Upon remand, the examiner was instructed to consider this evidence and not just the what was documented in the Veteran's medical records, and provide another opinion about whether the Veteran had a chronic headache disorder that was related to service.  

In a December 2013 an addendum opinion was received and again indicated that the Veteran did not have a headache disorder because no complaints or diagnosis was contained in his treatment records.  As a result, the case was again remanded in April 2014 to obtain another opinion with consideration of the Veteran's statements about his headaches.  

The requested opinion was received in June 2014.  The examiner concluded that the Veteran did not have a chronic headache disorder because there was no documentation of headache complaints in his treatment records.  It appears that once again the examiner failed to consider the Veteran's statements since no acknowledgement of, or reference to, the Veteran's assertions about his headaches was made in the examination report.  

As a result, this opinion, like the prior one, did not comply with the instructions set forth in the Board's remand.  

Additionally, it appears that the June 2014 examiner improperly considered prior regional office denials of the Veteran's claim as evidence that he did not have a current headache disorder.

Given the history of this case, it appears that it would be helpful if the Veteran was afforded another in-person examination so that he may explain the symptoms and history of his claimed headaches to the examiner to provide context to his claims.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should again have the Veteran scheduled for a VA examination in order to determine the nature and likely etiology of the claimed headaches.  A complete history of the onset and progression of the headaches and the Veteran's description of any current headache symptoms should be obtained at the examination.  The claims file also should be reviewed in connection with the examination.  The examiner should identify whether the physical examination and symptoms identified by the Veteran reflect the existence of a current headache disorder.  If a chronic headache disorder is diagnosed, the examiner should opine as to whether it is at least as likely as not (at least 50 percent likely) that the chronic headache disability that had its clinical onset during service or otherwise was due to an event or incident of that service. 

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appel remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 
  
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


